DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (U.S. Patent No. 4,506,561 A; “Hayakawa”) in view of Lambertini (EP 1113192 A1; “Lambertini”).



Regarding claim 8:
A housing member (1 in FIG. 1-3; 10 in FIG. 4-7) for a power transmission device connected to a driving source via a torque converter (col. 2, ll. 33-36, “torque converter”) housed in the housing member, the housing member comprising a torque converter side mating face (3 in FIG. 1; 14 in FIG. 4) closer to the torque converter;
wherein the torque converter side mating face has a single-wall structure (FIG. 2 depicts the mating face having an entirely single-wall structure), wherein two adjacent fastening regions are connected circumferentially by a wall in the single-wall structure (FIG. 1-2 and 4-5 depict bolt holes formed in the respective mating faces; see MPEP § 2125); and 
wherein the torque converter side mating face includes: 
a lower half region in which a double-wall structure has a less proportion in area than the single-wall structure (the lower half of the mating face, seen in FIG. 2, is completely singe-walled and therefore the claimed “proportion” of a double-wall structure is zero i.e. less than the single-wall structure).
However, Hayaka does not expressly disclose a double-wall structure wherein two adjacent fastening regions are connected circumferentially by each of two walls in the double wall structure, the side mating face including an upper half region in which the double-wall structure has a greater proportion in area than the single-wall structure. 
Lambertini teaches a double-wall structure (D in FIG. A below) wherein two adjacent fastening regions (F in FIG. A below) are connected circumferentially by each of two walls in the double wall structure (FIG. A depicts the two walls of the double wall structure D both connected to the fastening regions F), the side mating face including an upper half region (R1 in FIG. A) in which the double-wall structure has a proportion in area relative to the single-wall structure (upper half region R1 has both double and single wall structure whereas the lower half region R2 has only a single wall structure) for the purpose of providing an oil vapour breather loop to prevent oil vapour escaping from the housing in a manner that is a known constructive practice (¶ [0024], “oil vapour breather loop 24”). 

    PNG
    media_image1.png
    467
    764
    media_image1.png
    Greyscale

	FIGURE A: Annotated view of Lambertini
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing in Hayakawa such that a double-wall structure wherein two adjacent fastening regions are connected circumferentially by each of two walls in the double wall structure, the side mating face including an upper half region in which the double-wall structure has a greater proportion in area than the single-wall structure, as taught by Lambertini, for the purpose of providing an oil vapour breather loop to prevent oil vapour escaping from the housing in a manner that is a known constructive practice.  
Hayaka as modified above does not expressly disclose the double-wall structure having a greater proportion in area than the single-wall structure.
“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); see also Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);  In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."); see also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977.  Here, Lambertini teaches its double-wall structure as functioning as an “oil vapour breather loop” formed in a manner that is of known constructive practice, see paragraph [0024].  One having ordinary skill in the art would understand that the larger the oil vapour breather loop 24, the more of a barrier is provided to prevent oil vapours from being released into the surroundings of the housing. As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the double-wall structure having a greater proportion in area than the single-wall structure, since it has been held that where the general conditions of a claim are disclosed in the prior art (¶ [0024] in Lambertini relating the double-wall structure as forming an “oil vapour breather loop 24”), discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05.
	Hayaka as modified above further teaches the following:
	
	

The housing member as claimed in Claim 8, wherein the proportion of the double-wall structure in the lower half region is equal to zero (FIG. A above depicts the lower half region R2 having only a single wall structure).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa in view of Lambertini, as applied to claim 8 above, and further in view of Uozumi et al. (U.S. Patent no. 8,166,848 B2; “Uozumi”).
Hayakawa as modified above teaches claim 8, supra, but does not expressly disclose a second mating face facing away from the torque converter, wherein the second mating face is formed entirely circumferentially by the single-wall structure.
Uozumi teaches a second mating face (2b) facing away from a torque converter (FIG. 1 depicts the mating face 2b facing axially outward away from the center of the converter housing 2), wherein the second mating face is formed entirely circumferentially by a single-wall structure (2k in FIG. 2; col. 3, ll. 6-9, “flange portion 2k” wherein a “flange” is a single-wall structure) for the purpose of connecting a torque converter housing to a speed change mechanism housing in a manner that is known in the art (col. 3, ll. 4-16; see also col. 1, ll. 15-22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing in Hayakawa to have a second mating face facing away from the torque converter, wherein the second mating face is formed entirely circumferentially by the single-wall structure, as taught by Uozumi, for the purpose of connecting a torque converter housing to a speed change mechanism housing in a manner that is known in the art
Allowable Subject Matter
Claims 9, 11-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656